Citation Nr: 0812011	
Decision Date: 04/11/08    Archive Date: 04/23/08

DOCKET NO.  04-12 067A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for left 
knee disability.

2.  Entitlement to an initial rating in excess of 10 percent 
for right knee disability.

3.  Entitlement to service connection for major depressive 
disorder.

4.  Entitlement to service connection for unexplained weight 
loss.

5.  Entitlement to service connection for a stomach 
condition.

6.  Entitlement to service connection for hypertension.

7.  Entitlement to service connection for glaucoma.

8.  Entitlement to service connection for tinnitus.

9.  Entitlement to special monthly compensation (SMC) based 
on the regular need of aid and attendance (A&A) of another 
person or housebound status.

10.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) based on service-connected 
disabilities.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The veteran had active service from January 1976 to January 
1979.  He also had subsequent service in the Army National 
Guard (ANG), including some verified periods of active duty 
for training (ACDUTRA) and inactive duty for training 
(INACDUTRA) (discussed in more detail below).

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from three RO rating decisions.

In March 2002, the RO denied the veteran's November 2001 
claim for a rating in excess of 10 percent for status post 
partial synovectomy, left knee.  Although the veteran had 
also claimed service connection for right knee disability in 
the November 2001 claim, the RO did not decide this claim in 
the March 2002 rating decision.  Rather, after the veteran 
filed a September 2002 statement in support of claim (VA Form 
21-4138) in which he wrote that he was applying for "an 
increase in rating for my service connected knees," in a 
December 2002 rating decision, the RO granted service 
connection and an initial 10 percent rating for 
chondromalacia patella, effective November 17, 2001, and 
continued the 10 percent rating for the left knee disability.  
The veteran filed a notice of disagreement (NOD) with both 
knee ratings in February 2003, and the RO issued a statement 
of the case (SOC) in February 2004.  The veteran filed a 
substantive appeal (via a VA Form 9, Appeal to Board of 
Veterans' Appeals) in March 2004.

Thus, the veteran's claim with regard to his right knee 
disability involves a request for a higher initial rating 
following the grant of service connection.  Hence, although 
the January 2006 and May 2007 supplemental SOCs (SSOCs) and 
the hearing transcript characterize the knee-related issues 
on appeal as entitlement to a rating in excess of 10 percent 
for bilateral, service-connected knee disabilities, the Board 
has recharacterized the issue as two separate claims, with 
the right knee claim characterized in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for already service-connected 
disabilities).

The RO continued the denials of the claims, later 
characterized as for a rating in excess of 10 percent for 
left knee disability and for an initial rating in excess of 
10 percent for right knee disability, in August 2004, January 
2006, and May 2007 SSOCs.

In addition, in June 2005, the RO denied service connection 
for major depressive disorder, unexplained weight loss, a 
stomach condition, hypertension, and glaucoma.  The RO also 
denied claims for SMC based on A&A or housebound status, and 
for a TDIU.  The veteran filed a NOD with all of these 
determinations in August 2005, and the RO issued a SOC in 
June 2006.  The veteran filed a substantive appeal (via a VA 
Form 9) in July 2006.

In October 2007, the veteran testified during a 
videoconference hearing before the undersigned Veterans Law 
Judge at the RO; a transcript of that hearing is of record.  
During the hearing, the veteran indicated that he would be 
submitting a VA Form 21-22 authorizing Winston Alcindor to 
represent him during this proceeding, and this form was faxed 
to the RO shortly thereafter in November 2007.  The veteran 
otherwise remains unrepresentated in this appeal.

The Board's decision on the claims for a rating in excess of 
10 percent for left knee disability and an initial rating in 
excess of 10 percent for right knee disability, service 
connection for weight loss, as well as the claims for SMC and 
a TDIU are set forth below.  The claims for service 
connection for depression, a stomach condition, hypertension, 
glaucoma, and tinnitus are addressed in the remand following 
the order; these matters are being remanded to RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran when further action, on his part, is 
required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim herein decided has been accomplished.

2.  The veteran's left knee disability causes a 
noncompensable extent of limited motion confirmed by 
swelling; there is no evidence reflecting any greater 
limitation of motion or instability.

3.  Since the November 7, 2001 effective date of the grant of 
service connection for right knee disability, the disability 
has caused a noncompensable extent of limited motion 
confirmed by swelling; there is no evidence reflecting any 
greater limitation of motion or instability.

4.  While weight loss may constitute a symptom, it does not, 
in and of itself,  constitute a disability for VA 
compensation purposes, and there is no probative evidence 
indicating that any current weight loss is a manifestation of 
underlying disability for which service connection may be 
granted.

5.  The veteran's service-connected disabilities do not 
render him unable to care for his daily needs without 
requiring A&A; he is neither bedridden nor housebound.

6.  The  evidence reflects that, although the veteran has 
missed work due to his service-connected disabilities, he has 
remains a full-time employee of the Post Office.

7.  The veteran's service-connected disabilities do not 
preclude substantially gainful 
employment.  

CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
left knee disability are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1, 4.2, 4.7, 4.20, 4.27, 4.40. 4.45, 4.71a, 
Diagnostic Code 5257-5020 (2007).

2.  The criteria for an initial rating in excess of 10 
percent for right knee disability have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.20, 4.27, 
4.40, 4.45, 4.71a, Diagnostic Codes 5099-5014 (2007).

3.  The criteria for service connection for unexplained 
weight loss are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
3.303, 3.310 (2007).

4.  The criteria for an award of SMC based on A&A or 
housebound status are not met.  38 U.S.C.A. §§ 1114(l),(s), 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.350(b)(3)&(4), (i), 3.352(a) (2007).

5.  The criteria for a TDIU are not met.  38 U.S.C.A. §§ 
1155, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  In rating cases, a claimant must be provided 
with information pertaining to assignment of disability 
ratings (to include the rating criteria for all higher 
ratings for a disability), as well as information regarding 
the effective date that may be assigned.  Id.  

More recently, in Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), the United States Court of Appeals for Veterans 
Claims (Court) held that, at a minimum, adequate VCAA notice 
requires that VA notify the claimant that, to substantiate an 
increased rating claim: (1) the claimant must provide, or ask 
VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant; (3) the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
diagnostic codes; and (4) the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation.  See 
Vasquez-Flores, 22 Vet. App. at 43-44.

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in December 2001, November 2002 letters, and 
October 2003 letters, the RO provided notice to the veteran 
regarding what information and evidence was needed to 
substantiate the claims for higher ratings for left and right 
knee disabilities, as well as what information and evidence 
must be submitted by the veteran, what information and 
evidence would be obtained by VA, and the need for the 
veteran to advise VA of and to submit any further evidence 
that is relevant to the claims.  After issuance of each 
letter, and opportunity for the veteran to respond, the May 
2007 SSOC reflects readjudication of the claims.  Hence, the 
veteran is not shown to be prejudiced by the timing of VCAA-
compliant notice with regard to these claims.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in a statement of the 
SOC or SSOC, is sufficient to cure a timing defect). 

As regards the remaining claims decided herein, in a January 
2005 letter, the RO provided notice to the veteran regarding 
what information and evidence was needed to substantiate the 
claims for service connection for unexplained weight loss, 
and entitlement to SMC and a TDIU, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence would be obtained by VA, and 
the need for the veteran to advise VA of and to submit any 
further evidence that is relevant to the claims.  The June 
2005 RO rating decision reflects the initial adjudication of 
these claims after issuance of that letter.  Hence, the 
January 2005 letter met all four of Pelegrini's content of 
notice requirements as well as the VCAA's timing of notice 
requirement with regard to these claims.

In addition, the February 2004 SOC set forth the criteria for 
higher ratings for each knee disability (which suffices for 
Dingess/Hartman).  Moreover, an October 2006 letter written 
in connection with other claims, as well as a June 2007 
letter with the same date as the letter enclosing the May 
2007 SSOC, informed the veteran how disability ratings and 
effective dates are assigned and the type of evidence that 
impacts those determinations.  These letters also informed 
the veteran that he had to provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability, that if an increase in 
disability was found, a disability rating will be determined 
by applying relevant diagnostic codes which provide for a 
range in severity of a particular disability from 0% to as 
much as 100% depending on the disability involved, and 
provided examples of the types of medical and lay evidence 
that the veteran could submit or ask VA to obtain that are 
relevant to establishing entitlement to increased 
compensation.  These examples included statements from 
employers as to how his conditions affect his ability to 
work.  

While, as explained above, the October 2006 and June 2007 
letters, collectively, appear to meet the requirements of 
Vazquez-Flores, to whatever extent that such notice is 
deficient, the veteran's written statements and hearing 
testimony reflect that he understood these requirements. 
Consequently, any error in this regard was "cured by actual 
knowledge on the part of the claimant."  See Sanders v. 
Nicholson, 487 F.3d 881, 889 (Fed. Cir 2007).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the claims herein decided.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's service medical records, post-service private 
medical records, as well VA outpatient treatment (VAOPT) 
records and reports of VA examinations.  Also of record and 
considered in connection with the appeal is the transcript of 
the veteran's Board hearing, as well as various written 
statements provided by the veteran and by his representative, 
on his behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the veteran has been notified and made aware of the evidence 
needed to substantiate the claims herein decided, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any of the claims.  Consequently, any 
error in the sequence of events or content of the notice is 
not shown to prejudice the veteran or to have any effect on 
the appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the claims herein 
decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 
(rejecting the argument that the Board lacks authority to 
consider harmless error and affirming that the provision of 
adequate notice followed by a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication).  See also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II.  Analysis

A.  Knees

Disability evaluations are determined by application of the 
criteria set forth in the VA's Schedule for Rating 
Disabilities, which is based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 
C.F.R. Part 4 (2007).  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher rating assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7 (2007).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2007).

The veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. § 4.1 (2007); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is or primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson, the Court noted an important distinction between 
an appeal involving a veteran's disagreement with the initial 
rating assigned at the time a disability is service 
connected.  Where the question for consideration is the 
propriety of the initial rating assigned, evaluation of the 
medical evidence since the effective date of the grant of 
service connection and consideration of the appropriateness 
of "staged rating" (i.e., assignment of different ratings 
for distinct periods of time, based on the facts found) is 
required.  See Fenderson, 12 Vet. App. at 126.  More 
recently, the Court noted that, with regard to increased 
ratings claims, a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505, 509-510 (2007).

The Board notes that the veteran was granted temporary 100 
percent ratings for his right and left knee disabilities 
during the periods  from June 3, 2005 to July 31, 2005 and 
from April 22, 2005 to June 30, 2005, respectively.  However, 
as the veteran has not appealed the period assigned for each 
temporary total rating (or, the denial of a total rating from 
July 1, 2005), the Board's adjudication of the claims for 
higher ratings excludes consideration of any period for which 
a temporary 100 percent rating was assigned.

1.  Left Knee

During service, in June 1978, the veteran underwent a partial 
synovectomy of the left knee, and subsequently was granted 
service connection for left knee disability.
His left knee disability is rated under 38 C.F.R. § 4.71a, 
Diagnostic Codes (DCs) 5257-5020, indicating "other" 
impairment of the knee rated, by analogy, to synovitis.  See 
38 C.F.R. §§ 4.20, 4.27 (2007). 

Diagnostic Code 5257 authorizes assignment of ratings for 
impairment such as  recurrent subluxation or lateral 
instability: 10 percent for slight disability, 20 percent for 
moderate disability, and 30 percent for severe disability. 38 
C.F.R. § 4.71a, Diagnostic Code 5257 (2007).  

Under Diagnostic Code 5020, synovitis is rated as 
degenerative arthritis (established by x-ray) under 
Diagnostic Code 5003, which in turn, is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (here, Diagnostic 
Codes 5260 and 5261).  When the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, an evaluation of 10 percent is 
assignable for each major joint or group of minor joints 
affected by limitation of motion.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2007).

Under DC 5260, limitation of flexion to 60 degrees warrants a 
noncompensable (zero percent) rating.  A 10 percent rating 
requires flexion limited to 45 degrees.  A 20 percent rating 
requires flexion limited to 30 degrees.  A 30 percent rating 
requires flexion limited to 15 degrees.

Under DC 5261, limitation of extension to 5 degrees warrants 
a noncompensable (zero percent) rating.  A 10 percent rating 
requires extension limited to 10 degrees. A 20 percent rating 
requires extension limited to 15 degrees.  A 30 percent 
rating requires extension limited to 20 degrees.  A 40 
percent rating requires extension limited to 30 degrees.  A 
50 percent rating requires extension limited to 45 degrees. 

Standard range of knee motion is from 0 degrees (extension) 
to 140 degrees (flexion).  38 C.F.R. § 4.71, Plate II (2007).

In addition, VA's General Counsel has held that a claimant 
who has arthritis (resulting in limited or painful motion) 
and instability of a knee may be rated separately under 
Diagnostic Codes 5003 and 5257, cautioning that any such 
separate rating must be based on additional disabling 
symptomatology. VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997); 
VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998). 

Considering the pertinent evidence of record in light of the 
above, the Board finds that the criteria for the assignment 
of a rating in excess of 10 percent for the veteran's left 
knee disability are not met.  There is no medical evidence of 
any instability or of any compensable extent of limited of 
motion of the left knee.  

VAOPT notes from January 2001, June 2002, September 2002, and 
November 2003, indicate that there was pain, crepitus, and 
occasional swelling.  

On December 2002 VA examination, range of motion was recorded 
as from  0 to 120 degrees, there was no medial or lateral 
instability with varus or vargus stress testing, and no 
anterior/posterior instability with stress testing.  Drawer 
sign was negative.  December 2002 left knee X-rays showed 
metallic debris, a prominent patellar enthesophyte, but no 
joint space narrowing, hypertrophic spurring, or soft tissue 
calcifications.  

A December 2003 VA consultation report indicates that there 
was full range of motion of the left knee on examination, 
with no effusion, normal ligamentous stability, and positive 
patellar signs.  X-rays showed mild degenerative changes, and 
a little minor beaking of the patellae.  A January 2004 VA 
consultation report indicates that there was full range of 
motion on examination, and mild patellofemoral signs without 
effusion.  A February 2004 VAOPT note indicated DJD of the 
knees with no effusion or tenderness.  An April 2004 note 
indicated no effusion.  

On October 2004 VA examination, extension of the knee was to 
0 degrees and flexion was to 125 degrees.  The knee was 
stable to valgus-varus stress test, and there was no apparent 
anterior-posterior instability.  Drawer and McMurray signs 
were negative, and pain, discomfort, and crepitation.  May 
2004 X-rays showed no acute fracture or dislocation and 
minimal narrowing of the joint space consistent with early 
osteoarthritis.  A June 2004 VA consultation report reflects 
a finding of full range of motion on examination and no 
effusion or instability, with lateral joint line tenderness.  
A July 2004 left knee MRI showed all ligaments intact and the 
medial and lateral menisci were intact without evidence of a 
tear.  February 2005 X-rays showed very minimal medical joint 
space narrowing and metallic debris both of which were 
unchanged from prior X-rays.  There was no large 
suprapatellar effusion.

On May 2005 VA examination, extension was to 0 degrees and 
flexion was to 120 degrees without discomfort and to 130 
degrees with moderate to severe discomfort and pain.  Drawer 
sign, Lachman's test, McMurray's test, Apley's test, and 
medial and lateral stress tests were negative without any 
obvious instability.  A

A September 2005 VAOPT note indicates that there was full 
motion of the left knee and no effusion.  On September 2005 
VA examination, range of motion was from 0 to 130 degrees and 
there was good stability; there was no effusion and mild 
crepitation.  An October 2005 VAOPT note indicated that the 
left knee had no significant effusion, but some mild general 
swelling.  A December 2006 VAOPT note indicates that there 
was extension to 0 degrees, flexion to 125 degrees, and no 
instability, with very mild effusions.  

On May 2007 VA examination, extension was to 0 degrees and 
flexion was to 120 degrees.  There was no pain on extension, 
but there was pain with flexion at 130 degrees.  Drawer sign, 
Lachman's test, McMurray's test, Apley's test were negative, 
and medial and lateral stress tests did not reveal any 
instability.  X-rays showed minimal medial joint space 
narrowing with some metallic density overlying the soft 
tissue of the left suprapatellar region.

The aforementioned evidence reflects that there is no 
compensable limitation of motion or instability of the left 
knee.  Therefore, the veteran's 10 percent rating is 
appropriate under DCs 5020 and 5003 for noncompensable 
limitation of motion confirmed by some swelling, but he is 
not entitled to a rating higher than 10 percent for either 
instability or limitation of motion under DC 5357 or 5020. 

The Board has considered the applicability of alternative 
diagnostic codes for evaluating the veteran's left knee 
disability, but finds that no higher rating is assignable.  
There is no evidence of dislocated semilunar cartilage with 
frequent locking, pain, and effusion into the joint or 
impairment of the tibia and fibula warranting a rating in 
excess of 10 percent under DCs 5258 or 5262.

2.  Right Knee

The initial 10 percent rating for the veteran's right knee 
disability has been assigned under 38 C.F.R. § 4.71a, DCs 
5099-5014.  This indicates that the veteran's right knee 
disability, characterized as chondromalacia patella, has been 
rated by analogy to osteomalacia.  See 38 C.F.R. §§ 4.20, 
4.27 (2007).  

Under Diagnostic Code 5014, synovitis osteomalacia is rated 
as degenerative arthritis (established by x-ray) under 
Diagnostic Code 5003, which in turn, is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (here, DCs 5260 and 
5261).  The criteria for rating pursuant to DCs 5260 and 
5261, as well as the possibility of a separate rating under 
DC 5257, are described above.

Considering the pertinent evidence of record in light of the 
above, the Board finds that the criteria for the assignment 
of an initial rating in excess of 10 percent for the 
veteran's right knee disability have not been met at any time 
since the November 7, 2001 effective date of the grant of 
service connection for that disability.

January 2001 VAOPT notes indicate crepitus with full 
extension and pain, June 2002 VAOPT notes indicate pain and 
crepitus with no effusion, September 2002 VAOPT notes 
indicated no effusion, crepitus, heat, or effusion, but pain.  

On December 2002 VA examination, range of motion of the right 
knee was from 0 to 110 degrees, there was no medial or 
lateral instability with varus or vargus stress testing, and 
no anterior/posterior instability with stress testing.  
Drawer sign was negative, there was positive patellar 
distraction on compression testing, no increased Q-angle, no 
enlargement in the popliteal fossa, and no tenderness.  
December 2002 X-rays showed no joint space narrowing, 
hypertrophic spurring, soft tissue calcification, or large 
effusions.  

A December 2003 VA consultation report indicates that, on 
examination, the knee had full range of motion with no 
effusion and normal stability.  A January 2004 VA 
consultation report reflects that range of motion was full 
with no effusion.  A February 2004 VAOPT note reflects 
findings of no effusion or tenderness.  A July 2004 right 
knee MRI revealed that the ligaments were all intact with 
mild thickening of the medial collateral ligament proximally, 
and no tear identified.  February 2005 X-rays reveald very 
minimal medial joint space narrowing and no large 
suprapatellar effusion bilaterally.  On May 2005 VA 
examination, range of motion of the right knee was from 0 
degrees extension to 120 degrees flexion, with moderate 
discomfort at 130 degrees.  There was no instability found on 
Drawer sign, Lachman's medial or lateral stress tests.

On September 2005 VA examination, range of motion of the 
right knee was from 0 degrees extension to 135 degrees 
flexion, and there was no instability or effusion.  A 
December 2006 VAOPT note indicated that range of motion of 
the right knee was from 0 degrees extension to 125 degrees 
flexion, and there was no instability.  On May 2007 VA 
examination, range of motion of the right knee was 0 degrees 
extension to 120 degrees flexion without pain, and flexion to 
130 degrees with right hip pain but no right knee pain.  
There was no tenderness, effusion, or instability, as 
indicated by negative Drawer sign, Lachman's, McMurray's, and 
Apley's tests. 

Thus, there is no evidence of a compensable extent of limited 
right knee motion, or instability of the right knee at any 
point since the effective date of the grant of service 
connection.   Therefore, the veteran's 10 percent rating is 
appropriate under DCs 5014 and 5003 for noncompensable 
limitation of motion confirmed by some swelling, but he is 
not entitled to a rating higher than 10 percent for either 
instability or limitation of motion under DCs 5014 and 5003, 
and there is no basis for staged rating, pursuant to 
Fenderson.

The Board has considered the applicability of alternative 
diagnostic codes for evaluating the veteran's left knee 
disability, but finds that no higher rating is assignable.  
There is no evidence of dislocated semilunar cartilage with 
frequent locking, pain, and effusion into the joint or 
impairment of the tibia and fibula warranting a rating in 
excess of 10 percent under DCs 5258 or 5262.

3.  Both Knees

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which the claimant experiences 
additional functional loss due to pain, weakness, excess 
fatigability, or incoordination, to include with repeated use 
or during flare-ups, and those factors are not contemplated 
in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 
(2007); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion. See Johnson v. Brown, 9 
Vet. App. 7 (1996).

Even considering functional loss due to pain and other 
factors, the Board finds that the record simply does not 
support assignment of a higher rating or either knee under 
the diagnostic codes for evaluation the basis of limited 
motion.  In this regard the December 2002 VA examiner 
indicated that there was no evidence of incoordination, 
weakness, lack of endurance or fatigue; the September 2005 VA 
examination report indicated with regard to the DeLuca 
criteria that there was no increase in symptomatology during 
the examination, and the May 2007 VA examination report 
indicated that "the DeLuca provisions cannot be clearly 
delineated with any certainty," but there was limitation of 
motion of the right knee mostly due to discomfort in the 
right hip, there were limitations in range of motion of the 
left knee due to the left knee DJD, no evidence of weakness, 
endurance could be limited during flare-ups but the extent of 
such limitation could not be determined as it depended on the 
level of severity of pain and discomfort, there were no 
fatigue due to the knee disabilities, and there was no 
evidence of loss of balance.  Thus, there is no evidence of 
most of the DeLuca factors and there is no medical evidence 
that the veteran's arthritic pain or any other factors are so 
disabling actually or effectively result in flexion limited 
to 30 degrees or extension limited to 10 degrees in either 
knee-the requirements for the next higher 20 percent rating 
under DCs 5260 and 5261, respectively.

Further, the Board finds that there is no showing that either 
service-connected knee disability reflects so exceptional or 
unusual a disability picture as to warrant the assignment of 
any higher rating on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1) (cited in the February 2004 SOC).  

The Board notes that the veteran has submitted evidence 
showing that he has missed a significant amount of work due 
to his bilateral knee and other disabilities (both service-
connected and nonservice-connected), and he wears knee braces 
and walks with a limp, both of which have negatively impacted 
his ability to function at his job at the Post Office and 
caused him to take a lower paying position.  However, the 
knee disabilities, themselves, have not objectively been 
shown to markedly interfere with employment (i.e., beyond 
that contemplated in the assigned rating for each knee 
disability).  See 38 C.F.R. § 4.1 ("Generally, the degrees 
of disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability").  For example, the May 2007 VA examiner 
noted that the veteran has some flexibility at work as a 
custodian and has been able to maintain his functional 
activities at work with medication and bilateral knee braces, 
and that his bilateral knee condition will not interfere with 
his employment, although he may need intermittent rest 
periods or change in activity during flare-ups and prolonged 
standing, stopping, going up and down the steps would be 
difficult.  Moreover, neither knee disability has been shown 
to warrant frequent periods of hospitalization, or to 
otherwise render impractical the application of the regular 
schedular standards.  

In the absence of evidence of the factors noted above, the 
criteria for invoking the procedures set forth in 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

B.  Weight Loss

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.303 (2007).  Such a determination requires a 
finding of current disability that is related to an injury or 
disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may be granted for a disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability is due to disease or 
injury that was incurred or aggravated in service.  38 C.F.R. 
§ 3.303(d) (2007).

Under 38 C.F.R. § 3.310(a), service connection may be granted 
for disability that is  proximately due to or the result of a 
service-connected disease or injury.  That provision permits 
service connection for not only disability caused by a 
service-connected disability, but for the degree of 
disability resulting from aggravation to a nonservice-
connected disability by a service-connected disability.  See 
also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Fundamental to any claim for service connection, the Board 
points out that a  disability for VA compensation purposes 
refers to impairment of earning capacity due to disease, 
injury, or defect, rather than to the disease, injury, or 
defect itself.  See Allen, 7 Vet. App. at 448 (citing 
38 C.F.R. § 4.1).  Weight loss is not, itself, a disability, 
but rather, may be a symptom of, or associated with, many 
different things.

During the hearing and in his written statements, the veteran 
asserted that his weight loss could be the result of the 
medications that he takes for the pain from his service-
connected bilateral knee disabilities, as well as for other 
service-connected and nonservice-connected disabilities such 
as his depression.  In support of this claim, he cited a 
September 7, 2004 VAOPT note in which, the veteran indicated, 
a VA physician attributed his weight loss to various 
medications.  However, a review of the cited VAOPT note 
reflects that the physician wrote, "Unexplained weight loss.  
I am not sure what it is related to, but I could not see any 
outward symptoms including gastrointestinal, genitourinary, 
etc."  The physician noted the veteran indicated that his 
appetite was poor and that she would stop prescribing 
antidepressants "since this can cause weight loss."  

Thus, at most, the physician noted the mere possibility that 
antidepressants can cause weight loss.  The comment is not 
only speculative, and thus, not probative (see Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992)), but falls far short 
of indicating that any current weight loss is a manifestation 
of underlying disability for which service connection may be 
granted.  In fact, the physician's comments-characterizing 
the weight loss as "unexplained" and citing only the use of 
certain medication (which could be ceased) as a possible 
source of the weight loss tends-to support a contrary 
conclusion (i.e., that weight loss is a temporary problem not 
associated with any chronic disability).  Further, there is 
no other medical evidence to support the claim.  

Where as here, medical evidence fails to demonstrate a 
current disability upon which to predicate a grant of service 
connection, there can be no valid claim for service 
connection-on any basis.  See Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).



C.  SMC

SMC at the A&A rate is payable when the veteran, due to 
service-connected disability, has suffered the anatomical 
loss or loss of use of both feet or one hand and one foot, or 
is blind in both eyes, or is permanently bedridden or so 
helpless as to be in need of regular aid and attendance.  38 
U.S.C.A. § 1114(l) (West 2002 & Supp. 2007).  Pursuant to 38 
C.F.R. § 3.350(b)(3) and (4) (2007), the criteria for 
determining that a veteran is so helpless as to be in need of 
regular aid and attendance, including a determination that he 
is permanently bedridden, are contained in 38 C.F.R. § 
3.352(a) (2007).

38 C.F.R. § 3.352(a) (2007) provides that the following will 
be accorded consideration in determining the need for regular 
aid and attendance: inability of a claimant to dress or 
undress himself, or to keep himself ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without aid; inability 
to feed himself through loss of coordination of upper 
extremities or through extreme weakness; inability to attend 
to the wants of nature; or incapacity, physical or mental, 
which requires care or assistance on a regular basis to 
protect him from hazards or dangers incident to his daily 
environment.  "Bedridden," defined as that condition which, 
through its essential character, actually requires that a 
claimant remain in bed, is a proper basis for this 
determination.  The fact that a claimant has voluntarily 
taken to bed or that a physician has prescribed rest in bed 
for the greater or lesser part of the day to promote 
convalescence or cure will not suffice.  It is not required 
that all of the above disabling conditions be found to exist 
before a favorable rating may be made.  The particular 
personal functions that a veteran is unable to perform should 
be considered in connection with his condition as a whole.  
It is only necessary that the evidence establish that a 
veteran is so helpless as to need regular A&A, not that there 
is a constant need.  Determinations that a veteran is so 
helpless as to be in need of regular A&A will not be based 
solely upon an opinion that his condition is such as would 
require him to be in bed.  They must be based on the actual 
requirement of personal assistance from others.  38 C.F.R. § 
3.352(a) (2007).

In addition, SMC at the housebound rate is payable when a 
veteran has a single service-connected disability rated 100 
percent and (1) has additional service-connected disability 
or disabilities independently ratable at 60 percent, separate 
and distinct from the 100 percent service-connected 
disability and involving different anatomical segments or 
bodily systems, or (2) is permanently housebound by reason of 
service-connected disability or disabilities. 38 U.S.C.A. § 
1114(s) (West 2002 & Supp. 2007).  The requirement of 38 
U.S.C.A. § 1114(s)(2) is met when a veteran is substantially 
confined as a direct result of service-connected disabilities 
to his dwelling and the immediate premises or, if 
institutionalized, to the ward or clinical area, and it is 
reasonably certain that the disability or disabilities and 
resultant confinement will continue throughout his lifetime. 
38 C.F.R. § 3.350(i)(2) (2007).

Considering the evidence of record in light of the pertinent 
legal authority, the Board finds that the criteria for SMC 
either based on A&A or housebound status are not met.

Initially, the Board notes that the veteran has not suffered 
the anatomical loss or loss of use of both feet or one hand 
and one foot, is not blind in both eyes, and does not have a 
single disability rated 100 percent disabling, and so could 
only establish entitlement to SMC under 38 U.S.C.A. § 1114(l) 
by showing he is permanently bedridden or so helpless as to 
be in need of regular aid and attendance under the criteria 
of 38 C.F.R. § 3.352(a) (2007).

Moreover, the veteran's hearing testimony, written 
statements, and the medical evidence all reflect that the 
veteran is not permanently bedridden or in need of regular 
aid and attendance under 38 C.F.R. § 3.352(a).  During the 
hearing, the veteran testified that he was housebound and 
relied on his wife to do all of the chores outside of the 
house when he was recovering from his knee and hip surgeries, 
and that future surgeries were possible (pp. 44-45).  In his 
October 2007 statement, the veteran wrote that, after hip 
replacement surgery (for which he had been granted a 
temporary total rating), "my wife provided me aid and 
attendance on a regular basis, until I was able to get around 
the house on my own."  However, entitlement to SMC, as 
indicated above, requires that the veteran be "permanently" 
bedridden or in need of "regular" aid and attendance.  The 
applicable statute and regulations thus presuppose a 
permanent and ongoing disability rather than disability of a 
temporary nature as the veteran's himself characterized his 
disability.  Moreover, as discussed in more detail below in 
connection with the claim for a TDIU, although the veteran 
missed significant amounts of working time due to his 
service-connected disabilities, he was able to return to work 
and the most recent medical evidence reflects that he is 
still working at his same job with the Post Office.  

Thus, the veteran is neither permanently bedridden nor in 
need of the regular aid and attendance as those terms are 
used in the applicable statute and regulations.  In addition, 
the VAOPT records and VA examination reports discussed above 
reflect that the veteran is not unable dress or undress 
himself, keep himself ordinarily clean and presentable; does 
not frequently need adjustment of any special prosthetic or 
orthopedic appliances (i.e., his knee braces) which by reason 
of the particular disability cannot be done without aid; is 
not unable to feed himself and to attend to the wants of 
nature; and does not have incapacity, physical or mental, 
which requires care or assistance on a regular basis to 
protect him from hazards or dangers incident to his daily 
environment.  As such, the criteria for SMC are not met.

D.  TDIU

Total disability ratings for compensation based upon 
individual unemployability may be assigned where the 
schedular rating is less than total, when it is found that 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  See 38 C.F.R. §§ 
3.340, 3.341, 4.16(a) (2007).

At the time he filed his claim for a TDIU, the veteran's 
service-connected disabilities consisted of his left knee 
disability, (rated as 10 percent disabling), right knee 
disability (10 percent), and bilateral pes planus (rated 
noncompensable).  The veteran's combined disability rating 
was 30 percent (including a bilateral factor of 2.7 percent 
for DCs 5014, 5020, and 5010).  Consequently, the veteran did 
not meet the minimum percentage requirements under 38 C.F.R. 
§ 4.16(a) (2007).   The Board notes that, since the veteran 
filed his claim for a TDIU and it was denied in June 2005, he 
has been granted service connection for multiple additional 
disabilities, but none of these disabilities has been rated 
40 percent disabling, and their combined rating is 60 
percent.  Thus, he still does not meet the requirements for 
consideration of a TDIU on a schedular basis.

However, a total rating, on an extra-schedular basis, may 
nonetheless be granted, in exceptional cases (and pursuant to 
specifically prescribed procedures), when the veteran is 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities (per 
38 C.F.R. §§ 3.321(b) and 4.16(b)).  Hence, consideration of 
whether the veteran is, in fact, unemployable, is still 
necessary in this case.

The central inquiry is "whether the veteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability."  See Hatlestad v. Brown, 5 Vet. 
App. 524, 529 (1993).  Consideration may be given to the 
veteran's education, special training, and previous work 
experience, but not to his age or to the impairment caused by 
nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 
4.16, 4.19 (2007); see also Van Hoose v. Brown, 4 Vet. App. 
361 (1993).

Considering the pertinent evidence in light of the above-
noted legal authority, the Board finds that the criteria for 
a TDIU are not met.

Significantly, in his August 2005 NOD, the veteran wrote that 
his claim for a TDIU was "moot," because he had returned to 
work in July 2005.  Moreover, the evidence reflects that, 
while the veteran has missed significant amounts of time from 
his Post Office job due to his service-connected and 
nonservice-connected disabilities (as indicated by, for 
example, a January 2004 report of employee's medical 
treatment indicating the veteran was unable to work from 
January 20 to January 22, 2004 due to his DJD of the knees 
and hips, and a March 2004 VA prescription form indicating 
that the veteran could not work from March 29 to April 5, 
2004 due to his DJD of the right hip and knees), the December 
2002 VA examiner indicated that the veteran was then working 
as a custodian at the Post Office, an April 2005 VAOPT note 
indicates that the veteran was working full time, and the May 
2007 VA examiner noted that, after recovering from his 
October 2006 right hip replacement surgery, the veteran 
returned to work as a custodian at the Post Office in 
February 2007.  Thus, the evidence indicates that the veteran 
has remained a full-time employee of the Post Office, and 
there is no evidence or allegation to indicate that a TDIU is 
otherwise warranted.  

As the evidence fails to establish that the veteran's 
service-connected disabilities preclude substantially gainful 
employment, the criteria for a TDIU are not met.  

E.  All Claims

For all the foregoing reasons, the claims for a rating in 
excess of 10 percent for left knee disability, for an initial 
rating in excess of 10 percent for right knee disability, for 
service connection for weight loss, for SMC and for a TDIU 
must each be denied.  

In reaching the conclusion to deny each claim, Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine; however, as the preponderance of the evidence is 
against each claim, that doctrine is not applicable.  See 38 
U.S.C.A § 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. § 3.102 
(2007); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).




ORDER

A rating in excess of 10 percent for left knee disability is 
denied.

An initial rating in excess of 10 percent for right knee 
disability is denied.

Service connection for unexplained weight loss is denied.

Entitlement to SMC based on A&A or housebound status is 
denied.

A TDIU is denied.


REMAND

The Board's review of the claims file reveals that further RO 
action on the remaining claims for service connection for 
depression, a stomach condition, hypertension, glaucoma, and 
tinnitus is warranted.

During the Board hearing, the veteran indicated that he had 
served in the Pennsylvania ANG from 1980 to 2001.  A July 
1996 letter from the Pennsylvania ANG indicates that the 
veteran would be retiring from the Pennsylvania ANG in 
December 1996.  A December 1996 honorable discharge indicated 
that the veteran was honorably discharged from the 
Pennsylvania ANG and transferred to the Army retired reserve 
in December 1996.

During the Board hearing, in his October 2007 written 
statement, and elsewhere, the veteran indicated that his 
claims for service connection for depression, a stomach 
condition, hypertension, glaucoma, and tinnitus, were based, 
in part, on events that occurred while he was on ACDUTRA or 
INACDUTRA in the ANG.  In his July 2006 written statement, 
the veteran noted that his medical records from the 
Pennsylvania ANG were not listed in the evidence section of 
the SOC.

There is a December 1996 document entitled, "Notice of 
Waiver of VA compensation or pension to receive military pay 
and retirement" and October 1985, February 1987, January 
1988, October 1988 documents entitled, "Declaration of 
Benefits Received and Waivers, all of which contain dates of 
ACDUTRA and INACDUTRA for those years.  However, there is no 
document indicating the dates of ACDUTRA and INACDUTRA for 
the other years that the veteran was in or claims to have 
been in the ANG, and no document summarizing his years of 
service in the ANG.  Moreover, the envelope containing 
service medical records contains only records from the 
veteran's active service in the Army.

Although reports of VA examination pertaining to the 
veteran's depression, stomach condition, hypertension, 
glaucoma, and tinnitus contain opinions as to the etiology of 
these disabilities, or opinions as to whether such disability 
currently exists, given that the veteran has claimed some 
relationship between these disabilities and ACDUTRA or 
INACDUTRA in the Pennsylvania ANG, the Board finds that a 
remand is warranted to verify the dates of the veteran's 
Pennsylvania ANG service, in particular the dates of ACDUTRA 
and INACDUTRA.

Only service department records can establish if and when a 
person was serving on active duty, ACDUTRA, or INACDUTRA.  
See Cahall v. Brown, 7 Vet. App. 232, 237 (1994).  Hence, the 
RO should undertake appropriate action to verify the 
veteran's ACDUTRA or INACDUTRA.  The RO should also attempt 
to obtain any additional, outstanding service medical records 
from the period of the veteran's ANG service, whether from 
1980 to 1996 or from 1980 to 2001, in particular those that 
may be relevant to his claims for service connection for the 
above-noted disabilities.  In requesting these records, the 
RO should follow the current procedures of 38 C.F.R. § 
3.159(c)(2) (2007) with respect to requesting records from 
Federal facilities.

The RO should also give the veteran another opportunity to 
present any additional information and/or evidence pertinent 
to the claims for service connection for depression, a 
stomach condition, hypertension, glaucoma, and tinnitus.  The 
RO's notice letter to the veteran should explain that he has 
a full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2007) (amending the relevant statute to clarify 
that VA may make a decision on a claim before the expiration 
of the one-year notice period).  The RO should request that 
the veteran furnish any evidence in his possession and ensure 
that its letter to the veteran meets the requirements of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) as 
regards the five elements of a claim for service connection-
particularly, disability ratings and effective dates-as 
appropriate.

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A  (West 
2002 & Supp. 2007); 38 C.F.R. § 3.159 (2007).  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full 
compliance with the VCAA and its implementing regulations.  
Hence, in addition to the actions requested above, the RO 
should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the remaining claims for service connection for 
depression, a stomach condition, hypertension, glaucoma, and 
tinnitus.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1. The RO should contact the National 
Personnel Records Center (NPRC), the 
Department of the Army, the Pennsylvania 
ANG, and any other appropriate sources to 
verify the veteran's service, including 
all periods of ACDUTRA and INACDUTRA, to 
particularly include verification of 
ACDUTRA for the periods from 1980 to 2001 
(should the veteran have served in the 
ANG through 2001 rather than 1996 as 
indicated in the above-noted Honorable 
Discharge).

The RO should also request any additional 
service medical records from the 
veteran's Pennsylvania ANG service.

In requesting these records, the RO 
should follow the current procedures of 
38 C.F.R. § 3.159(c)(2) with respect to 
requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims file.

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
claims for service connection for 
depression, a stomach condition, 
hypertension, glaucoma, and tinnitus.

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession and explain the type of 
evidence that is his ultimate 
responsibility to submit.  

The RO should also ensure that its letter 
meets the requirements of 
Dingess/Hartman, cited to above, as 
regards disability rating and effective 
date (as appropriate).  The RO's letter 
should clearly explain to the veteran 
that he has a full one-year period to 
respond (although VA may decide the claim 
within the one-year period).

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

4.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

5.  After completing the requested 
action, and any additional notification 
and development deemed warranted, the RO 
should readjudicate the claims for 
service connection for depression, a 
stomach condition, hypertension, 
glaucoma, and tinnitus.

6.  If any benefits sought on appeal 
remain denied, the RO must furnish to the 
veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and argument during the appropriate time 
frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 
8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


